DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.
 
Response to Arguments
Applicant's arguments, filed 14 June 2022, with regards to the prior rejections of claims 1, 17 and 20 have been fully considered but they are not persuasive. Applicant’s amendments to the independent claims clarify that during the opening sequence it is specifically the primary blocking contour of the pawl arm which moves towards or into the inlet channel. However, as detailed in the rejection below, during the opening sequence of the latch disclosed by Strole (US-20200232263-A1) the pawl-arm must move through two cycles of forwards and backwards rotation to move from the primary closed position of Figure 5B to the released position of Figure 8B. Specifically, between the intermediate state of Figure 6B and the secondary state of Figure 7B, the primary blocking contour of the pawl-arm moves towards the inlet. Thus claims 1-2 and 4-20 remain rejected.

Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites "the blocking contour of the catch". This recitation should be amended to "the first primary blocking contour of the catch", as is consistent with the amendments to claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strole (US-20200232263-A1).

With regards to claim 1, Strole discloses a motor vehicle lock (10 Figure 1B) for use in a hatch leaf (PP 0024), the motor vehicle lock comprising: 
a catch (26 Figure 2) configured to engage a lock striker (22 Figure 2) and having a first primary blocking contour (38 Figure 2), wherein the catch is pivotable about a geometrical catch axis (30 Figure 2), and 
a pawl (62 Figure 2) including a pawl arm (the pawl arm 50 extends vertically from end 62 to end 58, Figure 2) and a second primary blocking contour (58 Figure 2), wherein the pawl is pivotable about a geometrical pawl axis (54 Figure 2), 
wherein the motor vehicle lock is configured to change to a primary closed state (striker 22 primary captured, Figure 2), wherein when the motor vehicle lock is in the primary closed state the catch is in a catch primary closed position (catch 26 rotated fully counter-clockwise, Figure 2) and holds and engages the lock striker and the pawl arm is in a pawl-arm primary closed position (pawl-arm 50 positioned with pawl blocking contour 58 blocking rotation of catch 26, Figure 2) and blocks the catch in a blocking-catch primary closed position by engaging the first and second blocking contours (38, 58 Figure 2), 
wherein the motor vehicle lock is configured to change to an open state (striker 22 released, Figure 8B), wherein when the motor vehicle lock is in the open state, the catch is in a catch open position (catch 26 rotated clockwise, Figure 8B) such that the catch disengages and releases the lock striker and the pawl arm is in a pawl-arm open position in which the first and second primary blocking contours are disengaged (38, 58 Figure 8B), 
wherein the motor vehicle lock includes an inlet channel (18 Figure 2) formed by a recess (of the frame 14, Figure 2) configured to receive the lock striker, 
wherein, during an opening sequence (Figure 5B [Wingdings font/0xE0] Figure 6B [Wingdings font/0xE0] Figure 7B [Wingdings font/0xE0] Figure 8B), the catch moves from the catch primary closed position (Figure 5B) to release the lock striker (22 Figure 8B) and the second primary blocking contour of the pawl arm moves along a control contour (outer radius of catch 26, beginning at the apex of contour 38 and continuing below notch 42, Figure 2) of the catch towards or into the inlet channel (counter-clockwise rotation of pawl-arm 50, between the intermediate state of Figure 6B and the secondary state of Figure 7B during the opening sequence, moves the second primary blocking contour of the pawl arm 58 along control contour towards the inlet 18).

With regards to claim 2, Strole discloses the motor vehicle lock of claim 1, 
wherein during the opening sequence (Figure 5B [Wingdings font/0xE0] Figure 6B [Wingdings font/0xE0] Figure 7B [Wingdings font/0xE0] Figure 8B), the pawl arm (50 Figure 8B) moves to engage the lock striker (22 Figure 8B) to push the lock striker away from or out of the inlet channel (18 Figure 2). (The movement of pawl-arm 50 engages the striker 22 by releasing the catch 26, which allows the catch to push the striker out of the inlet by means of the catch biasing element. [PP 0026, Figure 8B])

With regards to claim 4, Strole discloses the motor vehicle lock of claim 1, 
wherein during a closing sequence (Figure 9B [Wingdings font/0xE0] Figure 10B [Wingdings font/0xE0] Figure 11B), the catch (26 Figure 9B) moves to engage the lock striker (22 Figure 9B) and the pawl arm (50 Figure 9B) moves along (Figures 9B and 10B show the pawl arm moving along the control contour =) the control contour (outer radius of catch 26, beginning at the apex of contour 38 and continuing below notch 42, Figure 2), such that the second primary blocking contour (58 Figure 11B) of the pawl arm engages the first primary blocking contour (38 Figure 11B) of the catch.

With regards to claim 5, Strole discloses the motor vehicle lock of claim 4, 
wherein during the closing sequence (Figure 9B [Wingdings font/0xE0] Figure 10B [Wingdings font/0xE0] Figure 11B), the lock striker (22 Figure 10B) engages the pawl arm and/or the catch (26 Figure 10B), to move  the pawl arm (50 Figure 10B) along the control contour (outer radius of catch 26, beginning at the apex of contour 38 and continuing below notch 42, Figure 2) (the striker pushes the catch to rotate counter-clockwise, which engages the control contour with the pawl arm, Figures 10B [Wingdings font/0xE0] 11B), such that the second primary blocking contour (58 Figure 11B) of the pawl arm engages (Figure 11B) the blocking contour (38 Figure 11B) of the catch (26 Figure 11B).

With regards to claim 6, Strole discloses the motor vehicle lock of claim 1, 
wherein the pawl arm (50 Figure 2) is biased by a spring (74 Figure 4, PP 0027) towards the pawl-arm primary closed position (counter-clockwise, Figure 2) and/or (interpreted as requiring only one of the alternatively recited limitations) wherein the catch is spring biased towards the catch primary closed position.

With regards to claim 7, Strole discloses the motor vehicle lock of claim 1, 
wherein the control contour (outer radius of catch 26, beginning at the apex of contour 38 and continuing below notch 42, Figure 2) of the catch (26 Figure 2) is adjacent to the first primary blocking contour (38 Figure 2) of the catch.

With regards to claim 8, Strole discloses the motor vehicle lock of claim 1, 
wherein the geometrical catch axis (30 Figure 2) and the geometrical pawl axis (54 Figure 2) are parallel (both axes are oriented normal to the page, Figure 2) to each other.

With regards to claim 9, Strole discloses the motor vehicle lock of claim 1, 
wherein the catch (26 Figure 2) includes a control arm (the lower arm of catch 26, opposite holding arm 34, Figure 2), wherein the control arm forms the first primary blocking contour (38 Figure 2) and the control contour (outer radius of catch 26, beginning at the apex of contour 38 and continuing below notch 42, Figure 2).

With regards to claim 10, Strole discloses the motor vehicle lock of claim 1, 
wherein the pawl arm (50 Figure 2) and the control contour (outer radius of catch 26, beginning at the apex of contour 38 and continuing below notch 42, Figure 2) of the catch (26 Figure 2) are arranged such that when the pawl arm is in the pawl primary closed position (Figure 2), the pawl arm moves the catch to the catch primary closed position (at the end of the closing sequence, the biasing force [PP 0027] rotates the pawl-arm counter-clockwise so that the respective primary blocking contours latch together, and both the pawl-arm and catch move to their respective primary closed positions).

With regards to claim 11, Strole discloses the motor vehicle lock of claim 1, 
further comprising a drive arrangement (86 Figure 2) configured to provide a motorized movement (PP 0029) of the pawl arm (50 Figure 2).

With regards to claim 12, Strole discloses the motor vehicle lock of claim 11, 
wherein during the opening sequence (Figure 5B [Wingdings font/0xE0] Figure 6B [Wingdings font/0xE0] Figure 7B [Wingdings font/0xE0] Figure 8B), the pawl arm (50 Figure 2) moves in an opening direction (clockwise, Figure 5B) to release (PP 0031) the lock striker (22 Figure 2) from the catch (26 Figure 2).

With regards to claim 13, Strole discloses the motor vehicle lock of claim 11, 
wherein during a pushout sequence (Figure 7B [Wingdings font/0xE0] Figure 8B), the drive arrangement (86 Figure 2) is configured to move the pawl arm (50 Figure 7B) in an opening direction (clockwise, Figure 7B) to engage and move the lock striker (22 Figure 7B) out of the inlet channel (18 Figure 2). (The movement of pawl-arm 50 engages the striker 22 by releasing the catch 26, which allows the catch to push the striker out of the inlet by means of the catch biasing element. [PP 0026, Figure 8B])

With regards to claim 14, Strole discloses the motor vehicle lock of claim 11, 
wherein during a cinching sequence (Figure 10B [Wingdings font/0xE0] Figure 11B), the drive arrangement (86 Figure 11B) is configured (PP 0037) to move the pawl arm (50 Figure 11B) in a closing direction (counter-clockwise, Figure 11B) to the pawl-arm primary closed position (Figure 11B) to move the catch (26 Figure 11B) in a closing direction (clockwise, Figure 11B) along the control contour (outer radius of catch 26, beginning at the apex of contour 38 and continuing below notch 42, Figure 11B). (During the cinching sequence, the drive 86 rotates the catch counter-clockwise, which moves the pawl-arm along the control contour and then allows the pawl-arm biasing member 74 to move the pawl-arm to the primary closed position. [PP 0037])

With regards to claim 15, Strole discloses the motor vehicle lock of claim 1, 
wherein the motor vehicle lock (10 Figure 6B) is configured to change to a secondary closed state (Figure 6B), wherein when the motor vehicle lock is in the secondary closed state, the catch (26 Figure 6B) is in a catch secondary closed position (Figure 6B), between the catch primary closed position (Figure 2) and the catch open position (Figure 8B), and 
the catch in holding engagement with the lock striker (22 Figure 6B) and the pawl arm (50 Figure 6B) being in its secondary closed position (Figure 6B), which is between its primary closed position (Figure 5B) and its open position (Figure 8B), and blocking the catch (via pawl 62 and catch recess 46, Figure 6B) in its secondary closed position.

With regards to claim 16, Strole discloses the motor vehicle lock of claim 9, 
wherein the catch (26 Figure 2) includes a holding arm (34 Figure 2) configured to engage and hold the lock striker (22 Figure 2), and wherein the control arm (the lower arm of catch 26, opposite upper arm 34, Figure 2) and the holding arm form a mouth shaped section (the recess filled by the lock striker, Figure 2).

With regards to claim 17, Strole discloses a lock (10 Figure 1B) configured to releasably secure a hatch leaf (PP 0024) to a vehicle body and change between a primary closed state (Figure 5B) and an open state (Figure 8B), the lock comprising: 
a lock plate (14 Figure 2) defining a recess (18 Figure 3) and an inlet channel (the angled opening of recess 18, Figure 2), wherein the recess is configured to receive a striker (22 Figure 2) fixed to either the hatch leaf (PP 0029) or the vehicle body; 
a catch (26 Figure 2) forming a control contour (outer radius of catch 26, beginning at the apex of contour 38 and continuing below notch 42, Figure 2), coupled to the lock plate and pivotable about a catch axis (30 Figure 2), wherein when the lock is in the primary closed state, the catch is in a catch-primary closed position and is configured to engage the striker (striker 22 primary captured, Figure 2); 
and a pawl (62 Figure 2) coupled to the lock plate, including a pawl arm (the pawl arm 50 extends vertically from end 62 to end 58, Figure 2) having a primary blocking contour (58 Figure 2), and pivotable about a pawl axis (54 Figure 2), wherein when the lock is in the primary closed state, the pawl arm is in a pawl-arm primary closed position in which the primary blocking contour engages with the catch to hold the catch in a blocking-catch primary closed position (pawl-arm 50 positioned with pawl primary blocking contour 58 blocking rotation of catch 26, Figure 5B), 
wherein as the lock changes to the open state (Figure 5B [Wingdings font/0xE0] Figure 6B [Wingdings font/0xE0] Figure 7B [Wingdings font/0xE0] Figure 8B), the catch moves from the catch-primary closed position to a catch open position (catch 26 rotated clockwise, Figure 8B) to disengage and release the striker and the primary blocking contour of the pawl arm moves along the control contour towards or into the inlet channel (counter-clockwise rotation of pawl-arm 50, between the intermediate state of Figure 6B and the secondary state of Figure 7B during the opening sequence, moves the second primary blocking contour of the pawl arm 58 along control contour towards the inlet 18).

With regards to claim 18, Strole discloses the lock of claim 17, 
wherein as the lock changes to the open state (Figure 5B [Wingdings font/0xE0] Figure 6B [Wingdings font/0xE0] Figure 7B [Wingdings font/0xE0] Figure 8B), the pawl arm (50 Figure 8B) moves to push the striker (22 Figure 8B) away from or out of the inlet channel (the angled opening of recess 18, Figure 2). (The movement of pawl-arm 50 moves the striker 22 by releasing the catch 26, which allows the catch to push the striker out of the inlet by means of the catch biasing element. [PP 0026, Figure 8B])

With regards to claim 19, Strole discloses the lock of claim 17, 
wherein the pawl arm (50 Figure 2) and the control contour (outer radius of catch 26, beginning at the apex of contour 38 and continuing below notch 42, Figure 2) of the catch (26 Figure 2) are arranged such that when the pawl arm is in the pawl primary closed position (Figure 5B), the pawl arm moves the catch to the catch primary closed position (at the end of the closing sequence, the biasing force [PP 0027] rotates the pawl-arm counter-clockwise so that the respective primary blocking contours latch together, and both the pawl-arm and catch move to their respective primary closed positions).

With regards to claim 20, Strole discloses a lock (10 Figure 1B) configured to releasably secure a hatch leaf (PP 0024) to a vehicle body and change between a primary closed state (Figure 5B) and an open state (Figure 8B), the lock comprising: 
a lock plate (14 Figure 2) defining a recess (18 Figure 3) and an inlet channel (the angled opening of recess 18, Figure 2), wherein the recess is configured to receive a striker (22 Figure 2) fixed to either the hatch leaf (PP 0029) or the vehicle body; 
a catch (26 Figure 2) forming a control contour (outer radius of catch 26, beginning at the apex of contour 38 and continuing below notch 42, Figure 2), coupled to the lock plate and pivotable about a catch axis (30 Figure 2), wherein when the lock is in the primary closed state, the catch is in a catch-primary closed position to engage the striker (striker 22 primary captured, Figure 2); and 
a pawl (62 Figure 2) coupled to the lock plate, including a pawl arm (the pawl arm 50 extends vertically from end 62 to end 58, Figure 2) having a primary blocking contour (58 Figure 2), and pivotable about a pawl axis (54 Figure 2), wherein when the lock is in the primary closed state, the pawl arm is in a pawl-arm primary closed position in which the primary blocking contour engages with the catch to hold the catch in a blocking-catch primary closed position (pawl-arm 50 positioned with pawl blocking contour 58 blocking rotation of catch 26, Figure 5B); and
a motorized drive arrangement (86 Figure 2) configured to move the pawl arm (PP 0029), wherein as the lock changes to the open state (Figure 5B [Wingdings font/0xE0] Figure 6B [Wingdings font/0xE0] Figure 7B [Wingdings font/0xE0] Figure 8B), the catch moves from the catch-primary closed position (26 Figure 5B) to a catch open position (26 Figure 8B) to disengage and release the striker (22 Figure 8B) and the primary blocking contour of the pawl arm moves along the control contour towards or into the inlet channel (counter-clockwise rotation of pawl-arm 50, between the intermediate state of Figure 6B and the secondary state of Figure 7B during the opening sequence, moves the second primary blocking contour of the pawl arm 58 along control contour towards the inlet 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10155460-B2: A related vehicle latch.
US-8528950-B2: A related vehicle latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675